 

THE LAW OFFICES OF SEAN M. MAHER, PLLC

 

 

   

 

 

 

 

a8 (year ET el.

yee HieR Stores March 23, 2020

PP Fe neem reurrcetth

DATE ae ane ES comctet pestramnenst ng

VIA ECE
Honorable George B. Daniels SO ORDERED: ;
Daniel Patrick Moynihan L ‘ yd
United States Courthouse Gs Zr . Don
500 Pearl Street rge &} Daniels, U.S.D.J.
New York, NY 10007-1312 ef &

APR O 6 2020

Dated: oo.

 

RE: United States v. Alhassan Iddris Lari,
20 Cr. 143 (GBD)

Dear Judge Daniels:

[ respectfully write to request permission to withdraw as counsel for Mr. Alhassan Lari.
On March 3, 2020 I was appointed under the Criminal Justice Act to represent Mr. Lari. Mr.
Mark I. Cohen, Esq. has informed me that he has been retained to represent Mr. Lari and has
filed a notice of appearance on behalf of Mr. Lari. Accordingly, | seek the Court’s permission to
withdraw as counsel for Mr. Lari.

Respectfully submitted,

/S/
Sean M. Maher

 

233 BROADWAY, SUITE 820, NEW YORK, NEW YORK 10279
(212) 661-5333 e (347) 548-9959 FAX
WWW .SEANMAHERLAW.COM

 

 

 
